The Chancellor.
Here is no suggestion of any tampering with the witness, and Í am bound to presume there is a mistake or misapprehension on one side or the other. The cases of Griells v. Gansell, and of Darling v. Staniford, (2 P. Wms. 646. Dickens, 358.,) show, that re-examinations have been allowed in such cases ; and, in the latter case, the court took the re-examination from the examiner into their own hands. Let the witness be re-examined before one of the examiners of the court.
Rule accordingly.